EXHIBIT 99.1 Internet Gold's Second Quarter Earnings Release Scheduled For August 5, 2013 Ramat-Gan, Israel July 28, 2013, Internet Gold - Golden Lines Ltd. (NASDAQ/TASE: IGLD), today announced that it will release its Second quarter results on Monday, August 5, 2013. About Internet Gold Internet Gold is a telecommunications-oriented holding company which is a controlled subsidiary of Eurocom Communications Ltd. Internet Gold’s primary holding is its controlling interest in B Communications Ltd. (TASE and Nasdaq: BCOM), which in turn holds the controlling interest in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ). Internet Gold’s shares are traded on NASDAQ and the TASE under the symbol IGLD. For more information, please visit the following Internet sites: www.eurocom.co.il; www.igld.com; www.bcommunications.co.il; www.ir.bezeq.co.il For further information, please contact: Idit Cohen - IR Manager idit@igld.com / Tel: +972-3-924-0000 Investor relations contacts: Mor Dagan - Investor Relations mor@km-ir.co.il / Tel: +972-3-516-7620
